Citation Nr: 1613463	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1988.

This case was previously before the Board of Veterans' Appeals (Board) in March 2013, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center confirmed and continued the denial of entitlement to service connection for a left leg disability.  The case was returned to the Board for further appellate action.


FINDING OF FACT

A chronic, identifiable left leg disability, diagnosed primarily as degenerative joint disease, a left meniscal tear of the anterior horn, and restless leg syndrome, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSION OF LAW

A left leg disability, diagnosed as degenerative joint disease of the left knee, a left meniscal tear of the anterior horn, and restless leg syndrome, is not the result of disease or injury incurred in or aggravated by service nor may degenerative joint disease or restless leg syndrome be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to the VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in March 2008 and February 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, the VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the RO's adjudication in June 2008.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In addition, the Board notes that in October 2013, the VA obtained an examination with respect to the Veteran's claim.  The Veteran has not referred to any additional, unobtained, relevant, available evidence which is relevant to her claim.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that she has a left leg disability as a result of service and that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015). 

Continuity of symptomatology is required only where the condition noted during service or in a presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).

For certain disabilities, such as arthritis and organic neurologic disorders, such as restless leg syndrome, service connection may be presumed when they are shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis; or (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to report what she experienced during and since her separation from the service.  For example, she is competent to report that she first experienced left leg or knee or ankle pain in service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury, disease, or event and the development of a chronic, residual disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable left leg disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994).  Her lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and, in so doing, accept certain medical opinions over others provided an explanation is given.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

During the June 1978 service entrance examination, the Veteran responded, "No", when asked if she then had, or had ever had, swollen or painful joints; leg cramps; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; or a "trick" or locked knee.  On examination, the Veteran's lower extremities were found to be normal.  

The Veteran's service medical records and the report of March 1986 periodic examination are negative for any complaints or clinical findings of a left leg disorder of any kind.  

In November 1988, the Veteran was treated at a military medical facility because she was the dependent of an active duty serviceman.  She complained of a one month history of left knee and ankle discomfort.  The diagnosis was arthralgia, asymptomatic, of unknown etiology.  

Arthralgia is pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Not only were the Veteran's complaints of arthralgia after service, the Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (2001).  

A chronic, identifiable left leg disability was not manifested in the evidence of record until July 2003, when the Veteran received VA treatment for restless leg syndrome.  There is no evidence of record that left restless leg syndrome is related to any disease, injury, or event during the Veteran's service.  In January 2008, the Veteran's then-20 year old daughter reported that the Veteran had experienced leg aches for all of the daughter's life.  Even if the Veteran's daughter was able to remember back to January 1988 when the Veteran was still in service, the lack of evidence during the intervening 20 years between January 1988 and January 2008 is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71 (1998).  Nevertheless, in October 2013, the Veteran examined the Veteran to determine the nature and etiology any left leg disability found to be present.

The VA examiner diagnosed degenerative joint disease of the left knee and a left meniscal tear of the anterior horn.  However, the VA examiner noted that the Veteran's service medical records were negative for a chronic, identifiable left knee disability.  The examiner also noted, specifically, that the claimed disability occurred outside of the Veteran's service.  The Veteran denied any service-related injuries or knee conditions.  Therefore, the examiner opined that it was less likely than not that either of the Veteran's left knee disorders was the result of a disease, injury, or event in service.  

Finally, the Board notes that the Veteran did not file a claim of entitlement to service connection for a left leg disability until March 2008, many years after service.  It is reasonable to expect that had she been having chronic left leg pain after service, she would have filed an earlier claim.  She knew how to do so, having successfully filed a claim of service connection for tinnitus in April 1993.  That she did not do so for a left leg disability further weighs against a finding that she was having chronic left leg problems in the years shortly after service.  

The Board finds that the preponderance of the competent evidence of record is against the Veteran's claim that a left leg disability was first manifested in service or is related to service.  Absent a chronic, identifiable left leg disability in service, or a nexus between the current left knee degenerative joint disease or a left meniscal tear or restless leg syndrome and service, the Veteran does not meet the criteria for service connection.  Accordingly, service-connection is not warranted, and the appeal is denied.  The Board notes that the Veteran has not submitted any competent medical evidence that supports that claim by showing that any current left leg disability is related to service.

The Board finds that the preponderance of the evidence is the Veteran's claim. Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left leg disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


